Citation Nr: 0006990	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-11 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as due to an undiagnosed illness or 
secondary to medication taken for treatment of service-
connected disabilities.

3.  Entitlement to service connection for a neurological 
disorder manifested by memory loss and trembling, claimed as 
due to an undiagnosed illness.

4.  Entitlement to service connection for a lung disorder 
manifested by shortness of breath, claimed as due to an 
undiagnosed illness.

5.  Entitlement to service connection for a disorder 
manifested by joint pain, claimed on a direct basis and as 
due to an undiagnosed illness.  

6.  Entitlement to an increased rating for right knee 
degenerative joint disease status post surgery for anterior 
cruciate ligament insufficiency and medial and lateral 
meniscal tears, currently rated as 10 percent disabling.

7.  Entitlement to an increased rating for flatfoot with 
right hammer toes 2 through 5, hallux valgus, and 
degenerative joint disease of the foot, currently rated as 10 
percent disabling.

8.  Entitlement to an increased rating for flatfoot with left 
hammer toes 2 through 5, hallux valgus, and degenerative 
joint disease of the foot, currently rated as 10 percent 
disabling.

9.  Entitlement to an increased rating for degenerative 
changes of the right hip, currently rated as 10 percent 
disabling.

10.  Entitlement to an increased rating for degenerative 
changes of the left hip, currently rated as 10 percent 
disabling.

11.  Entitlement to an increased (compensable) rating for a 
fracture, 3rd finger, right hand, with degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel




REMAND

The veteran had active duty from November 1976 to June 1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 1997 by the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma, 
Regional Office (RO).  

In January 1999, the veteran was informed that his appeal was 
being forwarded to the Board for review.  The Board notes 
that in July 1999, subsequent to certification of the appeal 
to the Board, and after expiration of the 90 day period for 
submitting additional evidence (38 C.F.R. § 20.1304(a) 
(1999)), the RO received additional evidence from the veteran 
submitted in support of his claims.  This evidence consisted 
of a VA medical report dated in June 1999 which shows that 
the veteran has been evaluated at the VA Houston Gulf War 
Referral Center from May 1999 through June 1999.  The Board 
is not permitted to accept additional evidence after 
expiration of the 90 day period, except when the appellant 
demonstrates on motion that there was good cause for the 
delay.  38 C.F.R. § 20.1304(b) (1999). Although these medical 
records were received more than 90 days after the case was 
certified, the Board finds that good cause for the delay in 
submitting such records has been demonstrated as they clearly 
would not have been available within the applicable 90 day 
period. 

Significantly, however, under 38 C.F.R. § 20.1304(c) (1999), 
any pertinent evidence that is received by the Board without 
the benefit of RO consideration must be referred to the RO 
for review and preparation of a Supplemental Statement of the 
Case unless that procedural right has been waived in writing 
by the appellant or representative.  Neither the appellant 
nor his representative has submitted such a waiver.  

The Board also notes that the VA report suggests that there 
may be additional treatment records at that same VA facility 
which have not yet been obtained.  In this regard, the Board 
notes that the July 1999 VA report shows that the veteran was 
seen at the Houston Veterans Affairs Medical Center from May 
31, 1999, through June 23, 1999.  The records from that 
period of evaluation have not been obtained.  The Board has a 
duty to obtain such records regardless of whether or not the 
veteran's claims are well-grounded.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Accordingly, to ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following development:

1.  The RO should obtain all VA medical 
treatment records pertaining to the 
veteran's recent treatment at the Houston 
VA Medical Center, Gulf War Referral 
Center, from May 1999 to June 1999.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, including all evidence which has 
been added since the most recent 
Supplemental Statement of the Case.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the 

matter or matters the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


